FILED
                              NOT FOR PUBLICATION                           FEB 29 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



JOSE FRANCISCO ZAVALA and                          No. 10-70191
JOSEFINA RIVAS,
                                                   Agency Nos. A094-810-414
               Petitioners,                                    A094-810-415

  v.
                                                   MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN and BYBEE, Circuit Judges.

       Jose Francisco Zavala and Josefina Rivas, husband and wife and natives and

citizens of El Salvador, petition for review of a Board of Immigration Appeals

order dismissing their appeal from an immigration judge’s (IJ) decision denying

their application for asylum, withholding of removal and protection under the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture (CAT). Our jurisdiction is governed by 8 U.S.C.

§ 1252. We dismiss in part and deny in part the petition for review.

      We lack jurisdiction to review the Board’s timeliness determination as to

petitioners’ asylum application, filed 19 months late. 8 U.S.C. § 1158(a)(3);

Ramadan v. Gonzales, 479 F.3d 646, 650 (9th Cir. 2007). We lack jurisdiction to

consider petitioners’ unexhausted contention that their untimely asylum application

is excused by extraordinary or changed circumstances. See Barron v. Ashcroft,

358 F.3d 674, 678 (9th Cir. 2004).

      Substantial evidence supports the Board’s denial of withholding of removal

because petitioners failed to show their alleged persecutors threatened them on

account of a protected ground. Petitioners’ fear of future persecution based on an

actual or imputed anti-gang or anti-crime opinion is not on account of the protected

ground of either membership in a particular social group or political opinion.

Ramos Barrios v. Holder, 581 F.3d 849, 854-56 (9th Cir. 2009); Santos-Lemus v.

Mukasey, 542 F.3d 738, 745-46 (9th Cir. 2008); see Ochave v. INS, 254 F.3d 859,

865 (9th Cir. 2001) (“Asylum generally is not available to victims of civil strife,

unless they are singled out on account of a protected ground.”)

      Substantial evidence also supports the Board’s denial of CAT relief based on

the Board’s finding that petitioners did not establish a likelihood of torture by, at


                                           2                                     10-70191
the instigation of, or with the consent or acquiescence of the El Salvadoran

government. See Arteaga v. Mukasey, 511 F.3d 940, 948-49 (9th Cir. 2007).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                          3                                    10-70191